102 U.S. 132 (____)
FRENCH
v.
WADE.
Supreme Court of United States.

*133 Mr. Benjamin F. Jonas for the plaintiff in error.
Mr. John A. Campbell, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
We think the court below was right in holding that this case was governed by that of Wallach et al. v. Van Riswick (92 U.S. *134 202), in which we decided that after a seizure and an adjudicated condemnation and sale under the Confiscation Act of July 17, 1862 (12 Stat. 589), of the lands of one engaged in rebellion against the United States, there was "left in him no estate or interest of any description which he could convey by deed, and no power which he could exercise in favor of another" (p. 208), and that the joint resolution passed contemporaneously with the approval of the act was "intended for the benefit of his heirs exclusively, to enable them to take the inheritance after his death." p. 213. As to him, the forfeiture was complete and absolute; but the ownership after his death was in no wise affected (p. 209), except by placing it beyond his control while living. This case has been followed many times since. Pike v. Wassell, 94 U.S. 711. It must now be considered as the settled rule of decision in this court.
Wade, by the purchase of his own interest in the property, took the property to hold during his life, the same as any other purchaser. Whatever rights another could have acquired by the purchase, he got, but no more. Another could not, after purchase, have sold and conveyed the interest of the heirs in the property; neither can he. By the condemnation and sale, Wade's estate was separated entirely from that of his heirs after his death, and the heirs are not estopped by his warranty from asserting their title.
As the cause was tried below on the question of title only, and there are no findings in respect to the improvements put on the property by French, we cannot consider whether any allowances should be made to him on that account or not.
Judgment affirmed.